Citation Nr: 0124533	
Decision Date: 10/11/01    Archive Date: 10/12/01

DOCKET NO.  01-07 428	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for left leg, hip and 
shoulder disabilities, claimed as secondary to service-
connected residuals of lower back disability currently rated 
as 20 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Lunger, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1944 through May 
1946.
A perfected appeal to the Board of Veteran's Appeals (Board) 
of a particular decision entered by a Department of Veterans 
Affairs (VA) regional office (RO) consists of a Notice of 
Disagreement (NOD) in writing received within one year of the 
decision being appealed and, after a Statement of the Case 
(SOC) has been furnished, a substantive appeal received 
within 60 days of the issuance of the statement of the case 
or within the remainder of the one-year period following 
notification of the decision being appealed.

This matter comes before the Board on appeal from a September 
2000 rating decision by the RO in St. Petersburg, Florida 
which continued the veteran's 20 percent disability rating 
for residuals in the low back from a blast concussion and 
denied the veteran's claim for entitlement to service 
connection for left leg, hip and shoulder conditions, claimed 
as secondary to the service-connected back injury.  The 
veteran expressed his disagreement with this decision in a 
NOD filed in October 2000.  The SOC was issued in June 2001, 
and the veteran perfected his appeal in August 2001.


REMAND

The veteran's claim for entitlement to service connection for 
residuals of a blast concussion, causing lower back 
disability and a left knee disability, was granted in a 
rating decision issued in January 1947.  In July 1950, the 
veteran was injured in an accident, occurring on the job, 
while he was employed as a mineworker.  The veteran sustained 
a fractured spine, and, as a result, he was paralyzed from 
the waist down.  The veteran has been confined to a 
wheelchair, primarily, since this incident.  In September 
1997, the RO issued a rating decision that increased his 
service-connected disability rating for residuals of blast 
concussion, lower back and left knee to 10 percent disabling.  
These conditions continued to be rated together, as one 
disability, as they had been since the issuance of the 
original rating decision in 1947.  In January 1999, the RO 
issued a rating decision that rated each disability 
separately.  This decision assigned the veteran a 20 percent 
disability rating for his service-connected residuals, lower 
back, and a noncompensable rating for his service-connected 
residuals, left knee.  In June 2000, the veteran filed a 
claim seeking an increased rating for his service-connected 
disabilities, and seeking entitlement to service connection 
for left leg, left hip and left shoulder conditions, claimed 
as secondary to his service connected lower back disability.  
The RO issued a rating decision in September 2000 which 
continued the 20 percent disability rating for the veteran's 
low back disability and the noncompensable rating for his 
left knee disability.  This decision also denied the 
veteran's claim for entitlement to service connection for 
disabilities affecting his left side, secondary to his 
service-connected low back condition.

The veteran underwent a VA Joints examination in July 2000.  
The veteran provided the examiner with a narrative medical 
history.  He complained of discomfort in his lower back and 
decreased range of motion and pain in his shoulders, elbows 
and hips.  Physical examination revealed marked limitation of 
forward bending in a seated position and loss of lateral 
motion due to osteoarthritic changes.  X-rays revealed 
continuing degenerative arthritis in his lower back region.  
The physician noted in his report that these degenerative 
changes "may be" related to the blast concussions the veteran 
sustained in service.  The physician concluded his report by 
stating, "I feel that these continued arthritic changes may 
be related to either blasting injuries or his injury suffered 
in the coal mine, which warrants further evaluation and 
possibly compensation."

Based upon our review of the claims file, we conclude that an 
appropriate medical examination and opinion is needed to 
permit the Board to make an informed decision in this matter.

In regard to this additional development, the Board notes 
that there was a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (codified as amended at 38 U.S.C.A. § 
5100 et seq. (West Supp. 2001)) became law.  Among other 
things, this law eliminated the concept of a well-grounded 
claim, redefined the obligations of the Department of 
Veterans Affairs (VA) with respect to the duty to assist, and 
superceded the decision of the United States Court of Appeals 
for Veterans Claims in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. 
Vet. App. Nov. 6, 2000) (per curiam order), which had held 
that VA cannot assist in the development of a claim that is 
not well grounded.  This change in the law is applicable to 
all claims filed on or after the date of enactment of the 
VCAA, or filed before the date of enactment and not yet final 
as of that date.  VCAA, § 7(a), 114 Stat. at 2099-2100; see 
also Karnas v. Derwinski, 1 Vet. App. 308 (1991).  
Implementing regulations were recently promulgated.  See 66 
Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as amended 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  In addition, because the RO has not yet considered 
whether any additional notification or development action is 
required under the VCAA, it would be potentially prejudicial 
to the appellant if the Board were to proceed to issue a 
decision at this time.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 1992) 
(published at 57 Fed. Reg. 49,747 (1992)).

Specifically, the newly enacted 38 U.S.C.A. § 5103A (2000) 
provides that "[t]he Secretary shall treat an examination or 
opinion as being necessary to make a decision on a claim . . 
. if the evidence of record before the Secretary, taking into 
consideration all information and lay or medical evidence 
(including statements of the claimant) - (A) contains 
competent evidence that the claimant has a current 
disability, or persistent or recurrent symptoms; and (B) 
indicates that the disability or symptoms may be associated 
with the claimant's active military, naval, or air service; 
but (C) does not contain sufficient medical evidence for the 
Secretary to make a decision on the claim."

In an effort to assist the RO, the Board has reviewed the 
claims file and identified certain assistance that must be 
rendered to comply with the VCAA.  However, it is the RO's 
responsibility to ensure that all appropriate development is 
undertaken in this case.

Accordingly, this case is REMANDED for the following:

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by 38 U.S.C.A. 
§§ 5102, 5103, and 5103A (West 1991 & 
Supp. 2001) and implementing regulations 
promulgated on August 29, 2001, are fully 
complied with and satisfied.

2.  The veteran should be afforded a VA 
orthopedic examination to determine 
whether his current left leg, hip and 
shoulder conditions are related to his 
service connected low back and left knee 
disorders.  The claims folder should be 
made available to the examiner for review 
before the examination.  The examiner 
should note in the examination report that 
he or she has reviewed the claims folder.  
Such review should include a thorough 
review of the veteran's complete medical 
records, including the VA examination in 
July 2000.

The examiner is requested to express 
an opinion as to the likelihood of a 
causal relationship between the 
appellant's left leg, hip and shoulder 
condition and his service-connected low 
back and left knee disorders.  Even if the 
examiner finds that the low back problem 
did not cause the left leg, hip and 
shoulder disorders, the examiner is 
requested to consider whether the 
veteran's service-connected low back 
disability has had an adverse effect on 
the veteran's left leg, hip and shoulder 
disorders such that there is increased 
disability.

The examiner is encouraged to use 
phrases such as "is due to," "more likely 
than not," "equally likely," "less likely 
than not," or "is not due to" in 
expressing his or her conclusion.  All 
tests, x-rays and any studies deemed 
necessary by the examiner should be 
accomplished.  The examiner must provide a 
comprehensive report including complete 
rationale for all conclusions reached.

Thereafter, the RO should readjudicate this claim.  If the 
benefit sought on appeal remains denied, the veteran and his 
representative should be provided a supplemental statement of 
the case (SSOC).  The SSOC must contain notice of all 
relevant actions taken on the claim for benefits, to include 
a summary of the evidence and applicable law and regulations 
considered pertinent to the issue currently on appeal.  An 
appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).




